Citation Nr: 0627187	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-22 131	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

Appellant represented by:	L.L. Harrell Jr., Attorney

Attorney represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1960 to September 
1968.

This appeal is from a decision of the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1960 to September 1968.

2.	On August 8, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his attorney, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


